PER CURIAM.
Defendant was found guilty by a district court jury of a charge of attempted theft over $100, Minn.St. 609.17, subd. 1, and 609.-52, subds. 2(3) and 3(2), and was sentenced by the trial court to a maximum indeterminate term of 2½ years in prison. On this appeal from judgment of conviction, defendant contends that he should be granted a new trial because his first trial was tainted by the improper admission of evidence which indicated his involvement in crimes of a similar nature. We disagree with the contention that the evidence in question indicated defendant’s involvement in other crimes. Further, the key disputed issue at trial was whether defendant was the person who had attempted the theft (by making a false credit application). The challenged testimony, even if it implied other similar crimes by the person who committed this one, did not bear on whether defendant was that person. The evidence that defendant was that person was very strong.
Affirmed.